NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2211-19

LAVERNE SANDERS,

          Plaintiff-Appellant,

v.

DIVISION OF CHILDREN AND
FAMILY SERVICES, PAMELLA
MILLER, LORI SANDERS, ILA
BHATNAGAR,1 CHRISTINE
CHANG, JACKIE MCCOY, MARK
KEARS, and HEATH BERNSTEIN,

     Defendants-Respondents.
_______________________________

                   Submitted April 26, 2021 – Decided May 20, 2021

                   Before Judges Fasciale and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-1533-16.

                   Laverne Sanders, appellant pro se.




1
     Improperly pled as Lla Bhatnagar.
            Marshall Dennehey Warner Coleman & Goggin,
            attorneys for respondents (Leonard C. Leicht and
            Walter F. Kawalec, III, on the brief).

PER CURIAM

      Plaintiff Laverne Sanders appeals from an August 16, 2019 order granting

summary judgment to defendants Division of Children and Family Services

(DCF) and Jackie McCoy2 and an October 11, 2019 order denying her motion

for reconsideration. 3 We affirm.

      The parties are familiar with the facts giving rise to plaintiff's claims that

DCF and several DCF employees discriminated against her in violation of the

New Jersey Law Against Discrimination (NJLAD), N.J.S.A. 10:5-1 to -49.

Plaintiff was involved in prior litigation against the DCF.        See Sanders v.

Division of Children & Family Servs., No. A-3720-14 (App. Div. July 26, 2017).


2
  Plaintiff effectuated service of her complaint only upon these defendants. As
a result, plaintiff's claims against defendants Pamella Miller, Lori Sanders, Ila
Bhatnagar, Christine Chang, Mark Kears, and Heath Bernstein were dismissed
for lack of prosecution.
3
  Rule 2:5-1(e)(3)(i) requires designation of "the judgment, decision, action or
rule, or part thereof appealed from . . ." On appeal, "we review 'only the
judgment or orders designated in the notice of appeal.'" Kornbleuth v. Westover,
241 N.J. 289, 298-99 (2020) (quoting 1266 Apartment Corp. v. New Horizon
Deli, Inc., 368 N.J. Super. 456, 459 (App. Div. 2004)). Because plaintiff failed
to include the October 11, 2019 order in her notice of appeal, we decline to
consider her appeal from that order.


                                                                              A-2211-19
                                         2
We incorporate the facts from our prior decision related to plaintiff's earlier

NJLAD claims against DCF.

      After resolving her prior litigation against DCF, plaintiff again filed suit

against the agency, alleging new discriminatory actions in violation of the

NJLAD. Her new claims against DCF included denial of a job opportunity with

the Federal Emergency Management Agency (FEMA) based on statements made

by DCF employees to a FEMA investigator conducting a pre-employment

background check. Plaintiff further contended she was subject to retaliatory

conduct by DCF and its employees as a result of her prior lawsuit. Plaintiff also

asserted she suffered a hostile work environment based on DCF's refusal to

accommodate her request for handicap parking and transfer to another unit

within the agency.

      In April 2016, plaintiff filed a complaint against defendants alleging

unlawful retaliation, aiding and abetting, and hostile work environment in

violation of the NJLAD. DCF and McCoy filed a motion for summary judgment,

which plaintiff opposed. The record on appeal lacks evidence of plaintiff's

response, if any, to defendants' statement of undisputed facts accompanying the

summary judgment motion.




                                                                            A-2211-19
                                        3
      In an August 16, 2019 order and written decision, the judge granted

defendants' motion for summary judgment. The judge concluded plaintiff failed

to present materially disputed facts as to any of her claims which would preclude

the entry of summary judgment as a matter of law. The judge determined the

complained of conduct by DCF or its employees was "so severe and pervasive

that the conditions of [p]laintiff's employment were altered."          Regarding

plaintiff's request to transfer to another unit within DCF, the judge determined

"[p]laintiff lost no wages, and had no change in schedule" and "was granted an

accommodation request for intermittent leave."            In rejecting plaintiff's

retaliation claim, the judge found "[p]laintiff offer[ed] no argument or proof that

she suffered any adverse employment decisions as a result of the making of the

alleged statements [by DCF employees to the FEMA investigator]." Regarding

the aiding and abetting claim against McCoy, the only individual defendant who

was served with the complaint, the judge held there were "no statements from

the record that would support a claim" and plaintiff "offer[ed] nothing more than

mere allegations . . . to make a showing for aiding and abetting." In addition,

the judge concluded McCoy was not involved in any decisions related to

plaintiff's transfer request or handicap parking. Plaintiff filed a motion for

reconsideration, which the judge denied.


                                                                             A-2211-19
                                        4
On appeal, plaintiff raises the following arguments:

I.     [THE] TRIAL COURT ABUSED ITS DISCRETION
       BY IGNORING THE EVIDENCE FROM THE FEMA
       INTERVIEWS IN WHICH RESPONDENTS USED
       THEIR KNOWLEDGE OF APPELLANT'S 2013
       PROTECTED ACTIVITY AS A FORM OF
       RETALIATION AGAINST HER AND TO DESTROY
       HER CHANCES AT SECURING A POSITION AT
       FEMA.



II.    [THE] TRIAL COURT ABUSED ITS DISCRETION
       BY IGNORING THE EVIDENCE FROM THE FEMA
       INTERVIEWS THAT RESPONDENTS USED THEIR
       INTERVIEWS TO AID, ABET, INCITE, COMPEL
       OR COERCE THROUGH COLLUSION.



III.   THE TRIAL COURT ABUSED ITS DISCRETION BY
       OVERLOOKING       THE      RESPONDENTS'
       RETALIATORY ACTIONS AND ADVERSE
       EMPLOYMENT DECISIONS BY SABOTAGING
       THE APPELLANT'S CHANCES AT SECURING THE
       POSITION AT FEMA AND FAILURE TO MAKE
       REASONABLE ACCOMODATIONS FOR THE
       APPELLANT'S DISABILITY.

IV.    [THE] TRIAL COURT ABUSED ITS DISCRETION
       BY GRANTING RESPONDENT[S'] MOTION FOR
       SUMMARY      JUDGMENT   AND     DENYING
       APPELLANT'S         MOTION          FOR
       RECONSIDERATION.




                                                       A-2211-19
                                 5
Having reviewed the record, we are satisfied plaintiff failed to proffer any

evidence to substantiate her NJLAD claims and, therefore, affirm.

       We first address several deficiencies associated with plaintiff's appeal.

As we previously noted, plaintiff did not include the October 11, 2019 order

denying her motion for reconsideration in her notice of appeal, barring its

consideration on appeal. Further, plaintiff failed to brief reconsideration. An

issue not briefed is deemed waived. See Gormley v. Wood-El, 218 N.J. 72, 95

n.8 (2014); see also Pressler & Verniero, Current N.J. Court Rules, cmt. 5 on R.

2:6-2 (2021). Thus, the denial of plaintiff's motion for reconsideration is not

before this court on appeal.

      We next consider plaintiff's claim the motion judge "abused [his]

discretion" in granting summary judgment to defendants. We do not review a

trial court's determination on a motion for summary judgment for "abuse of

discretion."   Rather, we review a trial court's decision granting summary

judgment de novo, employing the same standard as the trial court. Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016).    A motion for summary judgment should be granted "if the

pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any


                                                                             A-2211-19
                                        6
material fact challenged and that the moving party is entitled to a judgment or

order as a matter of law." R. 4:46-2(c).

      Facts must be viewed in the light most favorable to the non-moving party.

Estate of Hanges v. Metro. Prop. & Cas. Ins., 202 N.J. 369, 374 (2010).

However, the non-moving party must present evidence of materially disputed

facts in opposing summary judgment.         Traditionally, the non-moving party

offers an affidavit or certification setting forth materially disputed facts along

with documents in opposition to a motion for summary judgment. The record

does not reflect an affidavit or certification from plaintiff in response to

defendants' summary judgment motion.

      In addition, Rule 4:46-2(b) provides "[a] party opposing the motion [for

summary judgment] shall file a responding statement either admitting or

disputing each of the facts in the movant's statement." Unless specifically

disputed in a responding statement with precise record references, "all material

facts in the movant's statement which are sufficiently supported will be deemed

admitted . . ." R. 4:46-2(b). Where an opposing party offers no substantial or

material facts in opposition to summary judgment, the party cannot complain if

the court takes as true the uncontradicted facts in the movant's papers. Judson

v. Peoples Bank & Trust Co. of Westfield, 17 N.J. 67, 75 (1954).


                                                                            A-2211-19
                                        7
      Here, defendants submitted 265 statements of undisputed material facts

with corresponding citations to exhibits annexed to a certification in accordance

with Rule 4:46-2(a). Not only did plaintiff fail to submit a responding statement,

but the statement of facts in her brief opposing summary judgment stated, "See

[d]efendants' accompanying [s]tatement of [u]ndisputed [m]aterial [f]acts."

Thus, the motion judge properly granted summary judgment based on plaintiff's

failure to meet her burden in opposing summary judgment by providing

sufficient evidence of genuine issues of material fact in support of her

employment discrimination claims. By accepting defendants' facts, plaintiff

certified there was no dispute.

      Additionally, plaintiff's merits brief omitted "[a] concise statement of

facts material to the issues on appeal supported by references to the

appendix . . ." Rule 2:6-2(a)(5). The statement of facts in plaintiff's appellate

brief is devoid of any citation to her appendix. Without proper citation to the

record, our review of the issues raised in plaintiff's appeal is hampered. We

recognize plaintiff is self-represented on appeal. However, plaintiff is held to

the same standard for compliance with our court rules as attorneys. Rubin v.

Rubin, 188 N.J. Super. 155, 159 (App. Div. 1982).




                                                                            A-2211-19
                                        8
      We also note plaintiff's appendix includes documents without indicating

whether the documents were presented to the motion judge. We cannot properly

exercise appellate review where a party appealing from a summary judgment

order fails to provide a complete and accurate record of the material presented

to the motion judge. See Noren v. Heartland Payment Sys., Inc., 449 N.J. Super.

193, 195-96 (App. Div. 2017) (denying reconsideration on a summary judgment

motion because the party did not "submit the items that had been submitted to

the trial court on the summary judgment motion or even a statement of the items

submitted").

      Despite these procedural deficiencies, we elect to review plaintiff's appeal

arguments on the merits.

      We begin with plaintiff's hostile work environment claim. To prevail on

such a cause of action under the NJLAD, a plaintiff must establish the conduct

"(1) would not have occurred but for the employee's protected status, and was

(2) severe or pervasive enough to make a (3) reasonable person believe that (4)

the conditions of employment have been altered and that the working

environment is hostile or abusive." Shepherd v. Hunterdon Developmental Ctr.,

174 N.J. 1, 24 (2002) (citing Lehmann v. Toys 'R' Us, Inc., 132 N.J. 587, 603-

04 (1993)).


                                                                            A-2211-19
                                        9
      Plaintiff failed to proffer competent evidence in support of her hostile

work environment claim. We are satisfied DCF's conduct was not severe and

pervasive such that the conditions of her employment were altered. Plaintiff

continued to work the same hours, at the same salary, and with the same

flexibility, allowing her time off from work to accommodate her health needs.

Further,   DCF     accommodated       plaintiff's   needs   and   considered      the

recommendation of her doctor when it maintained her existing assignment

because her current job position was less stressful and more flexible than the

unit to which plaintiff sought to be transferred.

      We next address plaintiff's retaliation claim. To prevail on a retaliation

claim, a plaintiff must show "(1) [plaintiff] engaged in protected activity; (2) the

activity was known to the employer; (3) plaintiff suffered an adverse

employment decision; and (4) there existed a causal link between the protected

activity and the adverse employment action." Young v. Hobart West Grp., 385

N.J. Super. 448, 465 (App. Div. 2005) (citing Craig v. Suburban Cablevision,

140 N.J. 623, 629-30 (1995)).

      To constitute an adverse employment action, "retaliatory conduct must

affect adversely the terms, conditions, or privileges of the plaintiff's

employment or limit, segregate or classify the plaintiff in a way which would


                                                                               A-2211-19
                                        10
tend to deprive her of employment opportunities or otherwise affect her status

as an employee." Richter v. Oakland Bd. of Edu., 459 N.J. Super. 400, 417

(App. Div. 2019) (quoting Marrero v. Camden Cty. Bd. of Soc. Servs., 164 F.

Supp. 2d. 455, 473 (D.N.J. 2001)). Ultimately, the action must "rise above

something that makes an employee unhappy, resentful[,] or otherwise cause an

incidental workplace dissatisfaction." Id. at 418 (quoting Victor v. State, 401

N.J. Super. 596, 616 (App. Div. 2008)).

      On this record, we are satisfied plaintiff failed to proffer competent

evidence in support of her retaliation claim. There was no evidence plaintiff

suffered any adverse employment decision by DCF. To the contrary, plaintiff

continued to work at DCF at the same salary, with the same work hours, and in

the same unit as she had prior to filing litigation. Plaintiff's dissatisfaction with

her DCF co-workers and supervisors does not support a claim for retaliation.

      Even assuming there was an adverse employment decision by DCF,

plaintiff offered no evidence of a causal connection between the alleged

protected activity and the adverse employment action necessary to prevail on

her retaliation claim. See Young, 385 N.J. Super. at 467 (quoting Krouse v. Am.

Sterilizer Co., 126 F.3d 494, 503 (3d Cir. 1997)) ("[T]he mere fact that [an]

adverse employment action occurs after [the protected activity] will ordinarily


                                                                               A-2211-19
                                        11
be insufficient to satisfy the plaintiff's burden of demonstrating a ca usal link

between the two.").

      While plaintiff was upset FEMA did not hire her, the failure to be hired

by FEMA was insufficient to prove causation in support of a retaliation claim.

There was no evidence statements by DCF employees to the FEMA investigator

were causally related to any adverse employment decision and, but for those

statements, plaintiff would have received a job with FEMA. Although plaintiff

was displeased by defendants' statements to the FEMA investigator and the

ultimate denial of her employment with FEMA, she failed to present evidence

of any retaliatory intent to prevail on her claim.

      Plaintiff's contention defendants improperly told the FEMA investigator

about certain incidents, specifically concerning her purported credit card fraud

and Medicaid fraud investigation and denial of plaintiff's request to serve as a

foster parent, cannot be considered on appeal because plaintiff never raised these

arguments before the motion judge. See Nieder v. Royal Indem. Ins. Co., 62

N.J. 229, 234 (1973) (quoting Reynolds Offset Co., Inc. v. Summer, 58 N.J.

Super. 542, 548 (App. Div. 1959) ("It is a well-settled principle that our

appellate courts will decline to consider questions or issues not properly

presented to the trial court when an opportunity for such a presentation is


                                                                            A-2211-19
                                       12
available 'unless the questions so raised on appeal go to the jurisdiction of the

trial court or concern matters of great public interest.'")).

         Regarding plaintiff's aiding and abetting claim, the NJLAD imposes

individual liability on "any person, whether an employer or an employee or not,

to aid, abet, incite, compel or coerce the doing of any of the acts forbidden under

this act, or to attempt to do so." N.J.S.A. 10:5-12(e). For liability to attach

under a claim for aiding and abetting, a plaintiff must show:

              (1) the party whom the defendant aids must perform a
              wrongful act that causes an injury; (2) the defendant
              must be generally aware of his role as part of an overall
              illegal or tortious activity at the time that he provides
              the assistance; [and] (3) the defendant must knowingly
              and substantially assist the principal violation.

              [Tarr v. Ciasulli, 181 N.J. 70, 84 (2004) (quoting
              Hurley v. Atlantic City Police Dep't, 174 F.3d 95, 127
              (3d Cir. 1999)).]

In determining whether an individual has provided "substantial assistance,"

judges should consider "(1) the nature of the act encouraged, (2) the amount of

assistance given by the supervisor, (3) whether the supervisor was present at the

time of the asserted harassment, (4) the supervisor's relations to the others, and

(5) the state of mind of the supervisor." Ibid. (citing Hurley, 174 F.3d at 127

n.27).



                                                                             A-2211-19
                                        13
         McCoy was the only DCF employee served with the complaint. We are

satisfied the judge correctly concluded plaintiff "offered nothing more than mere

allegations" in support of her aiding and abetting claim and presented no

evidence McCoy had any role regarding plaintiff's request for a handicap

parking spot or transfer to another job position. Moreover, because we concur

with the judge's determination defendants did not engage in discriminatory

conduct under the NJLAD, plaintiff's aiding and abetting claims necessarily

fails.

         Affirmed.




                                                                           A-2211-19
                                      14